NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JORGE BILLY RAMOS MENDOZA,                       No. 10-73804
AKA Jorge Ramos, AKA Jorge Billy
Ramosmendoza,                                    Agency No. A094-316-946

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 17, 2014
                            San Francisco, California

Before: HAWKINS and RAWLINSON, Circuit Judges, and LYNN, District
Judge.**

       Jorge Billy Ramos Mendoza (Ramos-Mendoza) petitions for review of the

Board of Immigration Appeals (BIA) ruling dismissing his challenge to a decision


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
by the immigration judge (IJ) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). Ramos-

Mendoza specifically challenges the determination that he did not file his asylum

application within a reasonable period of time following a changed circumstance,

and that the extraordinary circumstances exception is inapplicable. Ramos-

Mendoza also disputes the BIA’s conclusion that he failed to demonstrate a well-

founded fear of future persecution on account of his mental illness.



      1.     Even if Ramos-Mendoza’s application were timely, substantial

evidence supports the BIA’s finding that his fear of inadequate medication and

physical harm from others if he becomes aggressive is speculative. See Nagoulko

v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (confirming that speculative fears fail

to establish an objectively reasonable fear of future persecution). Ramos-

Mendoza’s father stated in his declaration that the family will continue to take care

of Ramos-Mendoza, and his sister did not declare that she would be unable to

support him if he returned to El Salvador. Moreover, his brother testified that he

lived with Ramos-Mendoza in El Salvador when they were young and that Ramos-

Mendoza exhibited “many symptoms” at the time but did not experience any

problems with Salvadoran law enforcement.


                                          2
      2.     Ramos-Mendoza sufficiently raised his withholding of removal claim

in his opening brief. See Guo v. Ashcroft, 361 F.3d 1194, 1199 (9th Cir. 2004).

However, we reject his challenge to the BIA’s denial of his application for

withholding of removal because “[a]n applicant who fails to satisfy the standard of

proof for asylum also fails to satisfy the more stringent standard for withholding of

removal.” Garcia-Milian v. Holder, 755 F.3d 1026, 1033 n.4 (9th Cir. 2014), as

amended (citation omitted).



      3.     Ramos-Mendoza did not waive his CAT claim even though he failed

to raise it before the BIA, because the BIA affirmed the IJ’s denial of CAT relief

on the merits. See Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th Cir. 2005) (en

banc) (“When the BIA has ignored a procedural defect and elected to consider an

issue on its substantive merits, we cannot then decline to consider the issue based

upon this procedural defect. . . .”) (citation omitted). Nevertheless, substantial

evidence supports the BIA’s determination that Ramos-Mendoza failed to establish

that “it is more likely than not” he would be tortured if removed to El Salvador. 8

C.F.R. § 1208.16(c)(2). The record does not reflect that mentally ill individuals are

intentionally harmed by government officials or with the acquiescence of such

officials. Neither does the record reflect that medical professionals administer


                                           3
treatment with the specific intent to “inflict severe physical or mental pain or

suffering” onto mentally ill patients. Villegas v. Mukasey, 523 F.3d 984, 988-89

(9th Cir. 2008) (citation omitted).

      PETITION DENIED.




                                          4